   

 

 

 

|
Case 19-50979-BLS Doc4 Filed 01/27/20 Page 1of11
ci_ED
1 |! Daniel King, SBN: 297911 : WH 9:45
3435 Wilshire Blvd, Ste 1111 3
2 || Los Angeles, CA 96010 7070 JAN 21
CLERK
3 |} Tel: (213)880-2723 ng pAMKnrs cy COURT
|| Sivking@email.com WASSER ET CF DELAWARE
5 Attorney for Defendant Matthew Lorenc
6
7
3 UNITED STATES BANKRUPTCY COURT
9 FOR THE DISTRICT OF DELAWARE
10 | IN RE: )
7 ) CHAPTER 11
)
) Case No. 17-12560(BLS)
12 |} WOODBRIDGE GROUP OF COMPANIES, )
1B LLC, ET AL, ) GWointly Administered)
)
4 REMAINING DEBTORS. _}
)
15 ) ;
MICHAEL GOLDBERG, IN HIS CAPACITY) Adversary Proceeding
16 1! AS LIQUIDATING TRUSTEE OF THE } Case No. 19-50979 (BLS)
17 || WOODBRIDGE LIQUIDATION TRUST, ) DEFENDANT’S ANSWER TO
) ADVERSARY COMPLAINT FOR 1)
18 PLAINTIFF ) AVOIDANCE AND RECOVERY OF
° ) AVOIDABLE TRANSFERS AND 2) SALE
19 ) OF UNREGISTERED SECURITIES, FOR
VS. ) FRAUD, AND FOR AIDING AND
20 ) ABETTING FRAUD.
1 MATTHEW LORENC,
)
22 DEFENDANT. )
)
23 )
24
25 Defendant, Matthew Lorenc, by and through counsel, answers the adversary complaint
26 || for 1) avoidance and recovery of avoidable transfers and 2) sale of unregistered securities, for
27 | fraud, and for aiding and abetting fraud and asserts his affirmative defenses as follows:
28
Mt
1
DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 

 
oO Oe ND NH RR WD LB

NH NY KN NN NY NY DR DR mm ks
eo SN DO HW FF WN -§ DOD OO HD DH NH BR WH BH HF OO

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 2 of 11

NATURE OF THE ACTION
1. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 1, and therefore they are deemed denied.
2. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 2, and therefore they are deemed denied.
3. Admit.
JURISDICTION AND VENUE
4. Paragraph 4 contains conclusions of law to which no response is required. Defendant
admits, however, that this Court has the power to enter final orders or judgment on all counts,
including non-core counts, if the parties consent.
5. Paragraph 5 contains conclusions of law to which no response is required.
THE PARTIES
6. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 6, and therefore they are deemed denied.
7. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 7, and therefore they are deemed denied.
8. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 8, and therefore they are deemed denied.
9. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 9, and therefore they are deemed denied.
10. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the

allegations contained in Paragraph 10, and therefore they are deemed denied.

2

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 
Oo Oo NH HW F&F WD NO —

oO NH NY NO HN NO HRY WN BD owt
oo KN DN HO FF Ww HNO SF&F GS CO BH DI KH WNW F&F WY PHO KF CO

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 3 of 11

11. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 11, and therefore they are deemed denied.
12. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 12, and therefore they are deemed denied.
13. Admit that Defendant is an individual residing in the state of California. Denied as to
“upon information and belief, Defendant acted as a financial advisor and/or broker that sold
securities to the public and provided investment services.”
14. Denied.

FACTUAL BACKGROUND
15. | Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 15, and therefore they are deemed denied.
16. Denied as to “the securities sold by Defendant...no applicable exemption from
registration.” Admit as to Defendant was not a registered as broker-dealers with SEC or
applicable state agencies.”
17. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 17, and therefore they are deemed denied. Further, Defendant
denies any implication that he “told” Investors that “they were investing money to be
loaned...protected by security interests and/or mortgages against such properties.” Defendant
further denies that he was one of Shapiro’s “lieutenants” who “represented to Investors that

Debtors’ profits...and the interest rate it paid Investors.”

3

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 
 

oO fe ND A FF WD NO eK

NO NO NO NO NO NO NHN NO DH om ow iets
oo NN OA FF YD NH |—-& CO OO fe HDT DH OH FF W NH —$§ 0

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 4of11

18. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 18, and therefore they are deemed denied. Defendant further
denies any implication that he received “brokers’ commissions” as alleged in said paragraph.
19. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 19, and therefore they are deemed denied.
20. Denied that “Defendant received transfers...including commission payments and other
compensation” insofar as such statement implies Defendant received such transfers as a
“financial advisor and/or broker” as alleged in paragraph 13.
21. Denied that “Defendant received transfers...including commission payments and other
compensation” insofar as such statement implies Defendant received such transfers as a
“financial advisor and/or broker” as alleged in paragraph 13.
FIRST CLAIM FOR RELIEF

Avoidance and Recovery of Preferential Transfers
22. | Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
23. Paragraph 23 contains conclusions of law to which no response is required.
24. Paragraph 24 contains conclusions of law to which no response is required. By way of
further answer, Defendant denies that “the 90 Day Transfers were made to or for the benefit of
Defendant on account of an antecedent debt...”
25. Paragraph 25 contains conclusions of law to which no response is required.
26. Paragraph 26 contains conclusions of law to which no response is required.
Ii!

Mt

4

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 
Co me ND A FF WD YY —

NO NY NY NY NY NY KO KR DN wm ims
eo ND HW FF WD NO —-§ F&F OO Oe ID HR A B&B W NH KF OC

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 5of11

SECOND CLAIM FOR RELIEF
Avoidance and Recovery of Actual Intent Fraudulent Transfers — Bankruptcy Code
27. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
28. Paragraph 28 contains conclusions of law to which no response is required.
29. Paragraph 29 contains conclusions of law to which no response is required.
30. Denied.
31. Paragraph 30 contains conclusions of law to which no response is required.
THIRD CLAIM FOR RELIEF
Avoidance and Recovery of Constructive Fraudulent Transfers — Bankruptcy Code
32. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
33. Paragraph 33 contains conclusions of law to which no response is required.
34. Paragraph 34 contains conclusions of law to which no response is required.
35. Denied.
36. Paragraph 36 contains conclusions of law to which no response is required.
FOURTH CLAIM FOR RELIEF
Avoidance and Recovery of Actual Intent Voidable Transactions — State Law
37. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
38. Paragraph 38 contains conclusions of law to which no response is required.

39, Paragraph 39 contains conclusions of law to which no response is required.

5

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 
oOo Ce NHK OH FP WD NH =

NO NO NO NY NO WN NO NO Nw mm om ow om pm vk ek et
oo SN DN OH FF WD NY -§ FS COC OH DT HD nT BP W NYO &S CS

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 6 of 11

40. Denied.

41. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 41, and therefore they are deemed denied.

42. Paragraph 42 contains conclusions of law to which no response is required.

43. Paragraph 43 contains conclusions of law to which no response is required.

FIFTH CLAIM FOR RELIEF
Avoidance and Recovery of Constructive Voidable Transactions — State Law
44. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
45. Paragraph 45 contains conclusions of law to which no response is required.
46. Paragraph 46 contains conclusions of law to which no response is required.
47. Denied.
48. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 48, and therefore they are deemed denied.
49. Paragraph 49 contains conclusions of law to which no response is required.
50. Paragraph 50 contains conclusions of law to which no response is required.
SIXTH CLAIM FOR RELIEF
Sale of Unregistered Securities (Securities Act Sections 5(a), 5(c), and 12(a))
51. | Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.

52. Denied.

6

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 
 

Oo So ND NH BRB WY NY &

YN NN NNN DN RQ we ea a a ea a
aN DH FF WN = GD DMP I DH HW BP WH BS S

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 7 of 11

53. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 53, and therefore they are deemed denied.

54. Denied as to the entirety of Paragraph 54.

55. Denied.

56. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 56, and therefore they are deemed denied.

57. Denied.

SEVENTH CLAIM FOR RELIEF

 

Fraud
58. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
59. Denied. By way of further answer, Defendant denies making any statements to any
Investor.
60. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 60, and therefore they are deemed denied. By way of further
answer, Defendant denies making any statements to any Investor.
61. Denied. By way of further answer, Defendant denies making any statements to any
Investor.
62. Denied. By way of further answer, Defendant denies making any statements to any
Investor.
63. | Denied. By way of further answer, Defendant denies making any statements to any

Investor.

7
DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 
 

oO Fe ND OH B® WY NO =

YP NHN NY N N NY NN YN KN Be RR eae
oo Ny Dn MH FF YW NO &—&§ DO wOe NI DH BB WHY SF OS

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 8 of 11

EIGHTH CLAIM FOR RELIEF

 

Aiding and Abetting Fraud
64. Defendant incorporates by reference his answers to the preceding paragraphs as if set
forth at length herein.
65. Denied. Defendant is without sufficient knowledge to form a belief as to the truth of the
allegations contained in Paragraph 65, and therefore they are deemed denied.
66. —_ Denied.
67. Denied.
68. Denied. By way of further answer, Defendant admits receiving income and commissions
but not as an aider and abettor to Shapiro and/or his “lieutenants”; Defendant received income
and commissions only as a W-2 employee (see affirmative defense)
69. Denied.
PRAYER FOR RELIEF
WHEREFORE, Defendant denies that Plaintiff is entitled to any of the relief requested
in the unnumbered “WHEREOF®” clause following paragraph 69, including subparts (1) through]
(7) , and respectfully requests the Court dismiss the Complaint in its entirety and enter judgment
in its favor and against Plaintiff.
/f
It

HL

8
DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 
 

 

SSS Ss ras

 

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 9 of 11

1

) AFFIRMATIVE DEFENSES

3 FIRST DEFENSE

4 The Complaint fails to state a claim against Defendant Matthew Forenc upon which relief

may be granted.

7 SECOND DEFENSE

8 Defendant Matthew Forenc was a W-2 employee who started work for Debtor

9 Woodbridge Group of Companies on May 9, 2016 and whose employment with Debtor was
10 terminated on December 4, 2017 upon learning that Debtor filed for bankruptcy for the purported
. purpose of restructuring its loan program. Defendant’s was given a phone script (to which
13. || Defendant strictly abided by per instruction by management) and a lead list and whose
14 || responsibility was to cold-call consultants, third party individuals and/or entities (who were not
15 Investors as defined in the Complaint) to determine whether said consultants would be interested
'6 in offering Debtor’s loan opportunities to their clients and/or contacts. At no time during his
. period of employment with Debtor did Defendant engage in any conversation of any kind with
19 || any Investor. Further, at no time during his period of employment with Debtor did Defendant
20 |} create or assist in creating any marketing material, presentations, advertisements or any other
21 content, electronic or otherwise, related to the promotion of loan opportunities or any purported
. business of Debtor. Defendant is not and never was a financial advisor or broker/dealer or
24 purported to be one and in that regard did not engage in the sale of unregistered securities to
25 || anyone. Further, Defendant never had any contact of any kind directly or indirectly during his
26 |i time of employment or any other time with Robert Shapiro, the alleged mastermind of the Ponzi
27 Scheme as alleged in the Complaint.
28

9
DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 

 
Oo Oo SN HN OH F&F WD NO

No NHN NY NHN NHN YN NO HN NO wi ow met let
oo NN MA FF Ww NO KF FS O 6 DT DH A BB W HHO KK CO

 

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 10 of 11

Defendant, as a sales associate and W-2 employee, was given a salary of $70,200 per
year; this was compensation (paid weekly in the amount of $1350)paid to Defendant for his
attendance and fulfilling the responsibilities of the position. The only other compensation
Defendant received was a 1.00% referral fee he received if said third party consultants proceeded
to engage in the purported loan program offered by Debtor. Defendant was paid
contemporaneously by Debtor for fulfilling his employment duties only; he was at no time
during his employment a creditor to Woodbridge (Debtor) who was paid in connection with an

antecedent debt owed to him by Debtor.

Respectfully submitted,

Dated: January 20, 2020 By: AK

Daniel King, attetney for
Matthew Lorenc

10

 

DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 
 

oOo ea HN DN HA PP WD DYNO =

NH N NO NO KN NH KR NO HN wm wm
Oo IN Dn nA FF WH NY S|§ FD OO RP I DW BRP WY HY F&F OC

 

Case 19-50979-BLS Doc4 Filed 01/27/20 Page 11 of 11

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document DEFENDANT’S
ANSWER TO ADVERSARY COMPLAINT FOR 1) AVOIDANCE AND RECOVERY OF
AVOIDABLE TRANSFERS AND 2) SALE OF UNREGISTERED SECURITIES, FOR
FRAUD, AND FOR AIDING AND ABETTING FRAUD was this date served upon counsel
of record for Plaintiff by placing a copy of the same in the United States Mail, postage prepaid,
and sent to their last known address as follows:

Jason Pomerantz, Esq. Colin R. Robinson, Esq.
PACHULSKI STANG ZIEHL PACHULSKI STANG ZIEHL &
JONES LLP JONES LLP

10100 N Santa Monica Blvd 919 N. Market St, 17" Floor

Los Angeles, CA 90067 Wilmington, DE 19899

Los Angeles, California, this 20° day of January 2020.

Daniel King, Esq.
3435 Wilshire Blvd ,Ste 1111
Los Angeles, CA 90010

11
DEFENDANT’S ANSWER TO ADVERSARY COMPLAINT

 

 

 

 
